Title: To George Washington from Walter Stewart, 14 June 1783
From: Stewart, Walter
To: Washington, George


                  
                     Sir,
                     Cantonment of New Windsor June 14th 1783
                  
                  At the Inspection of the Canadian Regiment for the Month of May, I find One Lieutenant Colonel Promoted to the rank of Lt Colo. Commt, one Major to that of Lt Colo., And three Captains to that of Majors, which with Major Reid gives this Regiment four Majors.
                  These Gentlemen newly Promoted are plac’d in the Above Ranks without any proper Authority, and I Cannot think myself Justified in Mustering them as they are now Returned, Untill I have Your Excellency’s Permission for so doing.  I have the Honor to be Your Excellency’s Most Obedt & hbl. Servt
                  
                     Walter Stewart Colo.
                     Inspr Northn Army
                     
                  
               